243 F.2d 170
Jesus Sotelo LOPEZ, also known as Jesus Romero Sotelo Lopez, Appellant,v.UNITED STATES of America, Appellee.
No. 15401.
United States Court of Appeals Ninth Circuit.
April 24, 1957.

David K. Wolfe, Tucson, Ariz., for appellant.
Jack D. H. Hays, U.S. Atty., Roy Elston, Asst., Tucson, Ariz., for appellee.
Before LEMMON, FEE and BARNES, Circuit Judges.
PER CURIAM.


1
Lopez was an applicant for citizenship, which was denied by the trial court.  He is an alien, whose petition for naturalization was based upon the following grounds.  He served in the United States Army from June 13, 1949, to August 29, 1950, when he was honorably discharged.  His contention is that he was entitled to naturalization because of the Act of June 30, 1953, Public Law 86, 83rd Congress, 8 U.S.C.A. § 1440a, which reads in part:


2
'* * * any person, not a citizen, who, after June 24, 1950, and not later than July 1, 1955, has actively served or actively serves, honorably, in the Armed Forces of the United States for a period or periods totaling not less than ninety days, and who * * *.'


3
The language of the statute is entirely unambiguous.  Its meaning is perfectly clear.  Lopez did not serve for a period of not less than ninety days after June 24, 1950.  There was therefore no basis for his admission as a citizen under this law.


4
Affirmed.